


109 HR 5954 IH: To amend the Rules of the House of Representatives to

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5954
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Flake (for
			 himself, Mr. Schiff,
			 Mr. Inglis of South Carolina,
			 Mr. McGovern,
			 Mr. Paul, and
			 Mr. Mack) introduced the following
			 bill; which was referred to the Committee
			 on Rules, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Rules of the House of Representatives to
		  specify conditions under which the Permanent Select Committee on Intelligence
		  of the House of Representatives shall be required to exercise its authority to
		  make classified information in its possession available to certain standing
		  committees of the House, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Intelligence Oversight Act.
		2.Treatment of
			 Classified Information in Possession of House Intelligence Committee
			(a)Requiring
			 Certain Information to be Made Available to Certain Standing
			 CommitteesClause 11(g)(3) of rule X of the Rules of the House of
			 Representatives is amended—
				(1)in the first
			 sentence of subdivision (B), by striking as it may prescribe,
			 and inserting as it may prescribe subject to the requirements of
			 subdivision (C),; and
				(2)by adding at the
			 end the following new subdivisions:
					
						(C)The select committee may not reject a
				request by any standing committee referred to in subdivision (D) to make
				information described in subdivision (A) available to such committee if the
				information relates to any matter within the jurisdiction of such committee,
				unless the information reveals sensitive intelligence sources and methods or
				reveals sensitive information related to a covert action (as defined in section
				503(e) of the National Security Act of 1947 (50 U.S.C. 413b(e)).
						(D)The committees referred to in this
				subdivision are as follows:
							(i)The Committee on
				Appropriations.
							(ii)The Committee on Armed
				Services.
							(iii)The Committee on Energy and
				Commerce.
							(iv)The Committee on Financial
				Services.
							(v)The Committee on Government
				Reform.
							(vi)The Committee on Homeland
				Security.
							(vii)The Committee on International
				Relations.
							(viii)The Committee on the
				Judiciary.
							(ix)Any other standing committee
				designated by the Speaker for purposes of this
				subdivision.
							.
				(b)Requiring
			 Notification of Standing Committees of Information Within Jurisdiction;
			 Briefing by Members Serving on Both CommitteesClause 11(g) of
			 rule X of the Rules of the House of Representatives is amended by adding at the
			 end the following new subparagraph:
				
					(6)(A)If the select committee
				is provided with information described in subparagraph (3)(A) which relates to
				any matter within the jurisdiction of a standing committee described in
				subparagraph (3)(D), the select committee shall provide notice to such standing
				committee not later than 7 legislative days after the select committee is
				provided with the information, under such regulations as it may prescribe in
				consultation with the Speaker and the minority leader.
						(B)After providing notice under
				subdivision (A) to a standing committee, the members of the select committee
				who also serve on such standing committee, in coordination with the chairman of
				such standing committee, shall provide for a briefing of the entire membership
				of such standing committee with respect to the information which is the subject
				of the notice, in accordance with such procedures as may be established by the
				select committee and the chairman of such standing committee. Any member
				attending the briefing may be accompanied by a staff person in the same manner
				and under the same terms and conditions as provided in subparagraph (3)(B).
				This subdivision shall not apply with respect to the Committee on Energy and
				Commerce, the Committee on Financial Services, the Committee on Government
				Reform, or the Committee on Homeland
				Security.
						.
			(c)Assistance to
			 Standing Committees Requesting Briefing on Classified Information Held by
			 Executive Branch OfficesClause 11(g) of rule X of the Rules of
			 the House of Representatives, as amended by subsection (b), is amended by
			 adding at the end the following new subparagraph:
				
					(7)If a standing committee described in
				subparagraph (3)(D) provides the select committee with a copy of a request sent
				by the standing committee to any entity in the executive branch for a briefing
				regarding information described in subparagraph (3)(A) which relates to any
				matter within the jurisdiction of the standing committee, the select committee
				shall transmit a written response endorsing the request to the standing
				committee and the entity in the executive branch, unless the information
				reveals sensitive intelligence sources and methods or reveals sensitive
				information related to a covert action (as defined in section 503(e) of the
				National Security Act of 1947 (50 U.S.C.
				413b(e)).
					.
			(d)Permitting
			 Access to Staff Accompanying Member Granted Access to
			 InformationClause 11(g)(3)(B) of rule X of the Rules of the
			 House of Representatives is amended by adding at the end the following:
			 A Member to whom information is made available under this subdivision
			 and who serves on a standing committee described in subparagraph (D) may be
			 accompanied during the Member’s review of the information by one individual who
			 is an employee of the Office of the Member or an employee of such standing
			 committee, but only if the employee has the appropriate security clearance as
			 determined by the select committee (as defined under the National Security Act
			 of 1947)..
			(e)Conforming
			 Amendment Relating to Oversight FunctionsClause 3(m) of rule X
			 of the Rules of the House of Representatives is amended by adding at the end
			 the following: Nothing in this paragraph may be construed to prohibit
			 any disclosure authorized under clause 11 or the disclosure by the select
			 committee of the existence of any operation or program which is not a covert
			 action (as defined in section 503(e) of the National Security Act of 1947 (50
			 U.S.C. 413b(e))..
			3.Prohibition on
			 denying information to a committee relating to the jurisdiction of that
			 committeeSection 501(c) of
			 the National Security Act of 1947 (50 U.S.C. 413(c)) is amended by adding at
			 the end the following: The congressional intelligence committees shall
			 not establish any procedure that denies another committee of the House of
			 Representatives or the Senate access to information, including classified
			 transcripts, records, data, charts, or files, in possession of the
			 congressional intelligence committees if such information relates to the
			 jurisdiction of the other committee, provided that such information does not
			 reveal sensitive intelligence sources and methods or sensitive information
			 related to a covert action..
		4.No
			 Effect on Restrictions Regarding Handling of Classified
			 InformationNothing in this
			 Act or any amendment made by this Act may be construed to affect any provision
			 of law or any rule or regulation governing the handling of classified
			 information which is authorized to be made available to any individual,
			 including the application of existing criminal and civil penalties and
			 sanctions under the House Rules providing for censure, removal from committee
			 membership, or expulsion from the House for a Member or removal from employment
			 for staff who have engaged in unauthorized disclosure of intelligence or
			 intelligence-related information.
		
